UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


VAKHTANG GATSHETSHILADZE,              
                       Petitioner,
                  v.
                                                  No. 02-1859
U.S. IMMIGRATION & NATURALIZATION
SERVICE; JOHN ASHCROFT,
                      Respondents.
                                       
             On Petition for Review of an Order of the
                 Board of Immigration Appeals.
                           (A74-670-563)

                       Submitted: April 17, 2003

                        Decided: May 1, 2003

 Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Steven H. Schulman, Claudia M. O’Brien, Kirsten N. Stolte, Wash-
ington, D.C., for Petitioner. Robert D. McCallum, Jr., Assistant Attor-
ney General, Donald E. Keener, Deputy Director, John Andre, Senior
Litigation Counsel, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.
2                      GATSHETSHILADZE v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Vakhtang Gatshetshiladze, a native and citizen of Georgia, peti-
tions this court for review of a decision of the Board of Immigration
Appeals (Board) denying his application for asylum and withholding
of deportation, as well as an order denying his motion to reopen or
reconsider that decision. We deny the petition.

   The petition for review is untimely as to the March 19, 2002, order
that dismissed the appeal from the immigration judge’s denial of Gat-
shetshiladze’s application for asylum and withholding of deportation.
See Stone v. INS, 514 U.S. 386, 405-06 (1995) (holding time for filing
petition for review is jurisdictional, and is not affected by filing
motion to reconsider). Therefore, we lack jurisdiction to review that
order. The petition for review is timely as to the Board’s denial of the
motion to reopen or reconsider. In his brief, Gatshetshiladze has made
no arguments relevant to the denial of that motion, focusing instead
on the March 19 order. Therefore, he has abandoned any such claims.
Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001). However, we have
reviewed the record and the Board’s order and find that the Board did
not abuse its discretion in denying the motion. See 8 C.F.R.
§ 3.2(b)(2) (2002); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

   We deny as untimely the petition for review as to the Board’s order
of March 19, 2002. We deny the petition for review of the motion to
reopen or reconsider, concluding that the Board did not abuse its dis-
cretion in denying it. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                  PETITION DENIED